Citation Nr: 0637486	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
and continued a rating of 20 percent for diabetes mellitus. 

The veteran was service connected for hypertension in a March 
2005 rating decision of the RO, assigning a 10 percent 
rating.  The veteran submitted a statement later in March 
indicating that he wanted a 10 percent rating for the 
hypertension.  This is not sufficient to constitute a Notice 
of Disagreement, as the veteran has been granted exactly what 
he requested.  The issue is not before the Board.

The veteran has argued that his employability has been 
adversely affected by the service-connected bilateral hearing 
loss disability.  For example, in the May 2004 Notice of 
Disagreement, the veteran argued that he lost his job and has 
been unable to find work because of his bilateral hearing 
loss.  Accordingly, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).

The issue of an increased rating for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level 
II hearing impairment in the right ear and Level IV hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   Since the veteran appealed the initial rating 
assigned for his bilateral hearing loss, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in July 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
75
LEFT
40
50
60
80
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold for the right ear was 60.  
The average pure tone threshold for the left ear was 72.5.

On VA audiologic evaluation in April 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
75
LEFT
40
45
60
70
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 percent in the left ear.  
The average pure tone threshold for the right ear was 60.  
The average pure tone threshold for the left ear was 67.5.

In support of his claim for increased evaluation for hearing 
loss, the veteran submitted private audiology reports dated 
in February 2002 and April 2004.  The results, however, are 
in chart form, and the Board is precluded from applying these 
results in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate.  Considering that, at its worst, 
the veteran's right ear manifested an average pure tone 
threshold of 60 decibels and 96 percent of speech 
discrimination, the right ear meets a Level II designation 
under Table VI.  As the veteran's left ear, at its worst, 
manifested an average pure tone threshold of 67.5 decibels, 
and 76 percent of speech discrimination, the left ear meets a 
Level IV designation under Table VI.  When both Level 
designations are combined, a noncompensable rating is the 
highest rating available.  38 C.F.R. § 4.85, Table VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Further, the evidence does not reflect 
that either ear manifests a pure tone threshold at 1000 hertz 
of 30 decibels or less, and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's hearing 
does not meet the pattern of exceptional hearing impairment.

The veteran argues VA's hearing tests are inadequate because 
they do not test up to 8,000 Hertz or compensate for the fact 
certain frequencies, such as those associated with female 
voices, are more difficult to hear.  VA's method of 
evaluating hearing loss disabilities is, however, established 
by law, which the Board has no authority to disregard.

The Board has considered the veteran's contentions that he 
could not perform jury duty due to hearing loss and that he 
lost his job due to hearing loss.  However, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  On the basis of 
the objective evidence, the veteran's hearing loss disability 
simply does not support the requirements for a compensable 
rating at any time during the course of the appeal.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  See Gilbert, 1 
Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's bilateral hearing loss claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  This appeal stems from 
the original grant of service connection in March 2004, and 
the June 2003 notification letter did not explicitly include 
any information pertaining to the evidence necessary to 
substantiate a claim for a higher rating.  However, once 
service connection is granted, the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied; no further notice is 
needed should the veteran appeal some aspect of the initial 
grant of service connection.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Cf. Sutton v. Nicholson, 20 Vet. App. 419 
(compliance with 38 U.S.C.A. § 5103(a) notice was not 
required in an appeal for an increased rating from a pre-VCAA 
grant of service connection); and VAOPGCPREC 8-2003 (Notices 
of Disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran provided what 
appears to be his complete private medical records from 1980 
through 2002.  The records he submitted in support of a 
Social Security disability claim have been associated with 
the file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with audiometric examinations in 
July 2003 and April 2005.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 and 2005 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The veteran contends that his diabetes mellitus merits a 
higher rating, due to symptoms of restricted diet, daily 
insulin use and regulation of activities.  The Board notes 
that in the various statements submitted by the veteran's 
private doctors, the prescription of regulated activities has 
been given in consideration of the veteran's diabetes 
mellitus and his hypertension and lower extremity peripheral 
neuropathy.  The veteran also contended before the Social 
Security Administration that he could no longer work due to 
his asthma and a bad knee.  The activities which have been 
consistently forbidden are lifting above the veteran's head 
and work in or on high places.  There has been no assessment 
as to whether or not the veteran's diabetes mellitus alone 
warranted a physician prescribed regulation of activities.  
The Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his diabetes 
mellitus disability.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected diabetes 
mellitus with a full description of the 
effect of the disabilities upon his 
ordinary activities.  To the extent 
possible, the examiner should evaluate 
whether the veteran's diabetes alone 
merits a regulation of activities.  

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


